Exhibit 10.1
 
AMENDMENT NO. 1 TO PREFERRED STOCK PURCHASE AGREEMENT
 
This AMENDMENT NO. 1 TO PREFERRED STOCK PURCHASE AGREEMENT (this “Amendment”) is
entered into and effective as of April 4, 2011 (the “Amendment Effective Date”),
by and between Advaxis, Inc., a Delaware corporation (“Company”), Optimus
Capital Partners, LLC, a Delaware limited liability company, dba Optimus Life
Sciences Capital Partners, LLC (including its designees, successors and assigns,
“Investor”) and Optimus CG II, Ltd., a Cayman Islands exempted Company
(including its designees, successors and assigns, “Holder”).  Capitalized terms
not otherwise defined in this Amendment shall have the meaning ascribed to such
terms in the Preferred Stock Purchase Agreement (as defined below).
 
WHEREAS, the Company and the Investor previously entered into that certain
Preferred Stock Purchase Agreement, dated as of July 19, 2010 (the “Preferred
Stock Purchase Agreement”) pursuant to which, among other things, the Company
(i) agreed to issue to the Investor up to 750 shares of Series B Preferred
Stock, $0.001 par value (the “Series B Preferred Stock”), subject to the terms
and conditions set forth in the Preferred Stock Purchase Agreement and (ii)
issued a warrant to Holder (as Investor’s designee), dated as of July 19, 2010,
to purchase up to 40,500,000 shares of the Common Stock of the Company (the
“Existing Warrant”);
 
WHEREAS, as of the date hereof, the Existing Warrant has been exercised with
respect to 40,449,962 Warrant Shares such that only 50,038 Warrant Shares remain
unvested and unexercised under the Existing Warrant; and
 
WHEREAS, in furtherance of the transactions contemplated by the Preferred Stock
Purchase Agreement, (i) the Company desires to issue to the Holder a warrant to
purchase up to 25,560,000 shares of Common Stock of the Company, in the form
attached hereto as Exhibit A (the “Additional Warrant”), (ii) the parties desire
to amend certain provisions of the Preferred Stock Purchase Agreement in
accordance with Section 9.3 thereof to effect the issuance of the Additional
Warrant and (iii) at such time as the SEC declares effective a registration
statement that includes the shares of Common Stock underlying the Additional
Warrant, the Company, the Investors and the Holder desire that the Existing
Warrant be cancelled.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereby agree as follows:
 
 
1.
Amendments to Preferred Stock Purchase Agreement.

 
(a)           Article 1 of the Preferred Stock Purchase Agreement is hereby
amended so that the following definitions are either added in alphabetical order
or, as applicable, amended and restated to read in their entirety as stated
below:
 
“Agreement” means this Preferred Stock Purchase Agreement, as amended by the
Amendment, and as may be further amended from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
“Amendment” means Amendment No. 1 to Preferred Stock Purchase Agreement, dated
as of April 4, 2011, by and between the Company, Investor and Holder.
 
“Amendment Effective Date” means the Amendment Effective Date as defined in the
Amendment.
 
“Material Adverse Effect” means a material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company, or (iii) the
Company’s ability to perform in any material respect its obligations under any
Transaction Document; provided, however, that none of the following,
individually or in the aggregate, shall be taken into account in determining
whether a Material Adverse Effect has occurred: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates; (b) changes generally
affecting the biotechnology or pharmaceutical industries; (c) any deterioration
in the results of operations, assets, business or financial condition of the
Company substantially resulting from (1) circumstances, conditions or risks
(including, without limitation, the section titled “Risk Factors” contained in
the Company’s Form 10-K for its fiscal year ended October 31, 2010) existing as
of the Amendment Effective Date that are set forth in any of the SEC Reports or
(2) any of the matters set forth in the Disclosure Schedule (as the same may be
updated pursuant to Section 2.3(c)(ii)); (d) any effect of the announcement of
this Agreement or the consummation of the transactions contemplated by this
Agreement on the Company’s relationships, contractual or otherwise, with
customers, suppliers, vendors, bank lenders, strategic venture partners or
employees; and (e) any decrease in the market price of the Common Stock (but
excluding herefrom any condition, occurrence, state of facts or event underlying
such decrease to the extent that such condition, occurrence, state of facts or
event otherwise would constitute a Material Adverse Effect).
 
“Trading Market” means the OTCQB Marketplace, the OTC Bulletin Board, the NASDAQ
Capital Market, the NASDAQ Global Market, the NASDAQ Global Select Market, the
NYSE Amex, or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
“Transaction Documents” means this Agreement, the Amendment, the Exhibits hereto
and the Exhibits to the Amendment (including the Exhibits to the Warrant).
 
“Warrant” means the warrant issuable under this Agreement, in the form attached
to the Amendment as Exhibit A, to purchase 25,560,000 shares of Common Stock, at
an initial exercise price of $0.15 per share, subject to adjustment as provided
therein.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Amendment to Section 4.1(hh).  The parties agree that the
reference to “Effective Date” in the first sentence of Section 4.1(hh) shall be
deleted and replaced with the term “Amendment Effective Date”.
 
(c)           The Address for Notice to Investor set forth on the page
immediately following the signature page of the Preferred Stock Purchase
Agreement is hereby amended and restated as follows:
 

 
“To Investor:
     
Optimus Life Sciences Capital Partners, LLC
 
11150 Santa Monica Boulevard, Suite 1500
 
Los Angeles, CA 90025
 
Fax No.:  (310) 444-5300
 
Email:  info@optimuscg.com
     
with a copy (which shall not constitute notice) to:
     
Luce Forward Hamilton & Scripps LLP
 
600 West Broadway, Suite 2600
 
San Diego, California 92101
 
Attention:  S. Elizabeth Foster, Esq.
 
Fax No.:  (619) 645-5361
 
Email:  efoster@luce.com”



 
2.
Delivery of Additional Warrant.  On the Amendment Effective Date, the Company
shall deliver the Additional Warrant to Holder.

 
 
3.
Cancellation of Existing Warrant.  Each of the Company, the Investor and Holder
agree that at such time as the SEC declares effective a registration statement
that includes the shares of Common Stock underlying the Additional Warrant, the
portion of the Existing Warrant that remains unvested on such effective date
shall automatically be cancelled with no further action of the Company, Investor
or Holder effective as of the effective date of such registration
statement.  Furthermore, each of the Investor and Holder acknowledge and agree
that the Company may withdraw any registration statement that includes or
included the shares of Common Stock underlying the Existing Warrant.

 
 
4.
Severability.  If any provision of this Amendment is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Amendment, and the Preferred Stock Purchase
Agreement, shall not in any way be affected or impaired thereby and the parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Amendment.

 
 
5.
Effectiveness.  This Amendment shall be deemed effective as of the Amendment
Effective Date.  Except as expressly amended herein, all other terms and
conditions of the Preferred Stock Purchase Agreement shall remain in full force
and effect. 

 
 
3

--------------------------------------------------------------------------------

 
 
 
6.
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Amendment and any other Transaction
Documents (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under the Preferred Stock Purchase Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  The parties hereby
waive all rights to a trial by jury.  If either party shall commence an action
or proceeding to enforce any provisions of this Amendment or the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses reasonably incurred in connection with the investigation, preparation
and prosecution of such action or proceeding.

 
 
7.
Counterparts.  This Amendment may be executed in any number of counterparts
(including by facsimile transmission), each of which shall be an original and
all of which shall constitute one and the same instrument.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.
 

 
ADVAXIS, INC.
       
By: 
/s/ Mark J. Rosenblum
 
Name: Mark J. Rosenblum
 
Title: Chief Financial Officer, Senior Vice President
          and Secretary
       
OPTIMUS LIFE SCIENCES CAPITAL
PARTNERS, LLC
       
By:
/s/ Terry Peizer
 
Name: Terry Peizer
 
Title: Managing Director
       
OPTIMUS CG II LTD.
       
By:
/s/ Terry Peizer
 
Name: Terry Peizer
 
Title: Managing Director

 
 
 

--------------------------------------------------------------------------------

 